Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW10/9126109, filed on 7/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed after the mailing date of the application on 2/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “wherein the beam splitter is… a beam splitter” which is confusing. The examiner suggests amending the claim to recite: “The laser source apparatus of claim 4, wherein the beam splitter is a surface reflector or an interferometer, and the wavelength converter is a second harmonic generator”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The commas introduce confusion.  Claim 10 should be corrected to say, “A measurement system, for providing a beam path to generate a first laser beam and a second laser beam, wherein at least one of the first laser beam and the second laser beam is configured to be incident on the sample, on the beam path”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and Claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung et al. (US 20170082909 A1), hereinafter Kung.
Regarding Claim 1, Kung shows and teaches a laser source apparatus, for providing a beam path to generate a first laser beam and a second laser beam, on the beam path, the laser source apparatus comprising: (figs. 3 and 7; [0039]; (The laser source apparatus is described by Kung as a laser beam with variation in size as the pulse propagates through the system of fused silica plates for three different initial laser powers and thus meeting the limitations of the laser creating a first and second laser beams on the beam path);
  a laser generator configured to generate an original laser beam with a pulse duration smaller than 1 ps (Figs. 3 and 7; [0039]; Since Kung teaches the pulse duration of 25 fs, it meets the limitations of pulse duration smaller than 1 ps); 
at least one spectrum broadening unit configured in a following stage of the laser generator, wherein the spectrum broadening unit comprises a multiple plate continuum, the multiple plate continuum comprises a plurality of thin plates (plate 1 through plate n+1), and the thin plates are configured along the beam path in order ([0051]-[0052], Fig 7; The spectrum broadening unit is described by Kung as a multi-plate spectral broadening arrangement in which the laser pulse is passing through a set of multiple plates whose number is sufficient to broaden the spectrum of the laser pulse. The multi-plate supercontinuum generator is an inherent method of spectral broadening. Kung states that the preferred width of each plate is proportional to the square of the laser wavelength, the equivalent broadening desired is larger than 55 nm if the laser wavelength is 1000 nm, and so on. The thin plates are arranged in order, as seen in Fig 7 below);

    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
and a pulse characterization system (applicant’s beam splitter) configured in the following stage of the laser generator to divide the original laser beam into the first laser beam and the second laser beam (Kung, [0048], [0068] and annotated Fig 8; The beam splitter is described by Kung as an interferometer within the pulse characterization system, wherein optics and devices are for measuring the optical properties of the generated supercontinuum. The interferometer is an inherent type of beam splitter, as also stated in applicant’s Claim 5. Kung describes the interferometer as a possible pulse characterization system, in a following stage of the pulse laser, specifically following the multiple plate arrangement, as seen in Fig 8 below).
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 2, Kung teaches the laser source apparatus of claim 1, wherein the spectrum broadening unit comprises the multiple plate continuum and a dispersion compensator along the beam path in order ([0049], [0052] and annotated Fig 8; Kung teaches that the dispersion compensator is a pulse compressor, as seen in Fig 8 below, which can be a set of chirped mirrors. This compressor is following the multiple plate arrangement, or continuum). 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 3, Kung teaches the laser source apparatus of claim 2, wherein the dispersion compensator is a chirped mirror ([0049], [0052]).
Regarding Claim 4, Kung teaches the laser source apparatus of claim 2, wherein on the beam path, the laser source apparatus further comprises: a wavelength converter configured in the following stage of the laser generator ([0058] and [0067]; Kung teaches that a multi-plate arrangement is a set of thin plates through which narrowband laser light is converted to broadband laser light, making a multi-plate continuum a wavelength converter).
Regarding Claim 5, Kung teaches the laser source apparatus of claim 4, wherein the beam splitter is a surface reflector, an interferometer, and the wavelength converter is a second harmonic generator. Kung teaches the interferometer beam splitter used for measuring the optical properties of the generated supercontinuum ([0048]) and also teaches high order harmonics generation via a pulse amplifier which converts wavelength ([0043]).
Regarding Claim 6, Kung teaches the laser source apparatus of claim 4, wherein a number of the at least one spectrum broadening unit is at least two, and the at least two spectrum broadening units are configured along the beam path in order ([0058] and Fig 7; The multi-plate configuration by definition is multiple spectrum broadening units configured in order and is taught by Kung).

    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
Regarding Claim 7, Kung teaches the laser source apparatus of claim 6, wherein the beam splitter is configured in a following stage of the at least two spectrum broadening units and the wavelength converter ([0048] and annotated Fig 7; Kung teaches the interferometer beam splitter used for measuring the optical properties of the generated supercontinuum. The interferometer beam splitter is therefore in a following stage of the multi-plate continuum, at the pulse out position as seen in Fig 7 below).
[AltContent: rect]
    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
Regarding Claim 8, Kung teaches the laser source apparatus of claim 6, wherein the at least two spectrum broadening units, the beam splitter and the wavelength converter are configured in the following stage of the laser generator in order (Fig 8), and the wavelength converter is for converting at least one of a spectrum of the first laser beam and a spectrum of the second laser beam ([0039]). (Kung teaches the supercontinuum generator block diagram as the pulse laser, beam bending and focusing device, wave plate, multi-plate continuum, and pulse characterization system, in order. All of the components are in the following stage of the pulse laser, which is equivalent to the laser generator of the current invention).

    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 9, Kung teaches the laser source apparatus of claim 1, wherein the laser source apparatus is for providing each of a terminal of the first laser beam and a terminal of the second laser beam ([0068] and annotated Fig 8) with a pulse duration smaller than 300 fs ([0039]; Kung teaches that the pulse duration is 25 fs and thus meeting the limitation of smaller than 300 fs).
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 10, Kung teaches a measurement system, for providing a beam path to generate a first laser beam and a second laser beam, at least one of the first laser beam and the second laser beam configured to be incident on the sample, on the beam path, the measurement system comprising ([0039]; The laser source apparatus is described by Kung as a laser beam with variation in size as the pulse propagates through the system of fused silica plates for three different initial laser powers and thus meeting the limitations of the laser creating a first and second laser beams on the beam path);
  a laser generator configured to generate an original laser beam with a pulse duration smaller than 1 ps (Figs. 3 and 7; [0039]; Since Kung teaches the pulse duration of 25 fs, it meets the limitations of pulse duration smaller than 1 ps); 
at least one spectrum broadening unit configured in a following stage of the laser generator, wherein the spectrum broadening unit comprises a multiple plate continuum, the multiple plate continuum comprises a plurality of thin plates (plate 1 through plate n+1), and the thin plates are configured along the beam path in order ([0051]-[0052], Fig 7; The spectrum broadening unit is described by Kung as a multi-plate spectral broadening arrangement in which the laser pulse is passing through a set of multiple plates whose number is sufficient to broaden the spectrum of the laser pulse. The multi-plate supercontinuum generator is an inherent method of spectral broadening. Kung states that the preferred width of each plate is proportional to the square of the laser wavelength, the equivalent broadening desired is larger than 55 nm if the laser wavelength is 1000 nm, and so on. The thin plates are arranged in order, as seen in Fig 7 below);

    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
a pulse characterization system (applicant’s beam splitter) configured in the following stage of the laser generator to divide the original laser beam into the first laser beam and the second laser beam (Kung, [0048], [0068] and annotated Fig 8; The beam splitter is described by Kung as an interferometer within the pulse characterization system, wherein optics and devices are for measuring the optical properties of the generated supercontinuum. The interferometer is an inherent type of beam splitter, as also stated in applicant’s Claim 5. Kung describes the interferometer as a possible pulse characterization system, in a following stage of the pulse laser, specifically following the multiple plate arrangement, as seen in Fig 8 below); and
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
a sample position configured in a following stage of the at least one spectrum broadening unit and the beam splitter, wherein the sample position is for disposing the sample ([0012] and annotated Fig 8; The sample position is described by Kung as the singular supercontinuum output in Fig 8 below. This output is in the following stage of the spectrum broadening unit and the beam splitter. Kung describes the applications of the supercontinuum to include (1) ultrafast science and ultrafast optical technology; (2) optical coherence tomography; (3) time-resolved spectroscopic sensing; and/or (4) large-field multiphoton microscopy. The applications involve a sample that is positioned at the supercontinuum output, as it would be understood by one of ordinary skill in the art).  
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 11, Kung teaches the measurement system of claim 10, wherein the spectrum broadening unit comprises the multiple plate continuum and a dispersion compensator along the beam path in order ([0049], [0052] and annotated Fig 8; Kung teaches that the dispersion compensator is a pulse compressor, as seen in Fig 8 below, which can be a set of chirped mirrors. This compressor is following the multiple plate arrangement, or continuum).
[AltContent: rect][AltContent: rect] 
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 12, Kung teaches the measurement system of claim 11, wherein a number of the at least one spectrum broadening unit is at least two, the at least two spectrum broadening units are configured along the beam path in order ([0058] and Fig 7; The multi-plate configuration by definition is multiple spectrum broadening units configured in order and is taught by Kung),

    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
and on the beam path, the measurement system further comprises: a wavelength converter configured in the following stage of the laser generator ([0058] and [0067]; Kung teaches that a multi-plate arrangement is a set of thin plates through which narrowband laser light is converted to broadband laser light, making a multi-plate continuum a wavelength converter).
Regarding Claim 13, Kung teaches the measurement system of claim 12, wherein the beam splitter is configured in a following stage of the at least two spectrum broadening units and the wavelength converter ([0048] and annotated Fig 7; Kung teaches the interferometer beam splitter used for measuring the optical properties of the generated supercontinuum. The interferometer beam splitter is therefore in a following stage of the multi-plate continuum, at the pulse out position as seen in Fig 7 below).
[AltContent: rect]
    PNG
    media_image1.png
    398
    1081
    media_image1.png
    Greyscale

Kung, Fig 7
Regarding Claim 14, Kung teaches the measurement system of claim 12, wherein the at least two spectrum broadening units, the beam splitter and the wavelength converter are configured in the following stage of the laser generator in order (Fig 8), and the wavelength converter is for converting at least one of a spectrum of the first laser beam and a spectrum of the second laser beam ([0039]). (Kung teaches the supercontinuum generator block diagram as the pulse laser, beam bending and focusing device, wave plate, multi-plate continuum, and pulse characterization system, in order. All of the components are in the following stage of the pulse laser, which is equivalent to the laser generator of the current invention).

    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 15, Kung teaches the measurement system of claim 10, wherein the measurement system is for providing the at least one of the first laser beam and the second laser beam ([0068] and annotated Fig 8) with a pulse duration smaller than 300 fs ([0039]; Kung teaches that the pulse duration is 25 fs and thus meeting the limitation of smaller than 300 fs) while being incident on the sample (Fig 8; The sample position is described by Kung as the singular supercontinuum output in Fig 8 below. This output is incident on the beam path. Kung describes the applications of the supercontinuum to include (1) ultrafast science and ultrafast optical technology; (2) optical coherence tomography; (3) time-resolved spectroscopic sensing; and/or (4) large-field multiphoton microscopy. The applications involve a sample that is positioned at the supercontinuum output). 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 16, Kung teaches the measurement system of claim 10, wherein the first laser beam is for being incident on the sample and exciting the sample to be in an excited state ([0012] and Fig 8; The sample position is described by Kung as the singular supercontinuum output in Fig 8 below. Kung describes the applications of the supercontinuum to include (1) ultrafast science and ultrafast optical technology; (2) optical coherence tomography; (3) time-resolved spectroscopic sensing; and/or (4) large-field multiphoton microscopy. The laser beam is incident on the supercontinuum output, exciting the sample in order to perform the applications).
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
Regarding Claim 20, Kung teaches the measurement system of claim 16, wherein the measurement system is a material measurement system or a photoluminescence measurement system for the sample ([0012]; Kung describes the applications of the supercontinuum to include optical coherence tomography, time-resolved spectroscopic sensing and large-field multiphoton microscopy. These three applications are photoluminescence measurement systems. Optical Coherence Tomography is a noninvasive imaging technology used to obtain high resolution cross-sectional images of the retina. Time-resolved fluorescence spectroscopy investigates the change in fluorescence over time of a sample when irradiated with UV, visible, or near-IR light. Wide-field multiphoton microscopy is an optical non-linear imaging technique tailored for ultrafast imaging in which a large area of the object is illuminated and imaged without the need for scanning).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Yamaguchi (US 4035080 A), hereinafter Yamaguchi, as applied to claim 10 above.
Regarding claim 17, Kung teaches the measurement system of claim 16 but does not teach, wherein on the beam path, the measurement system further comprises: a spectroscope configured in a following stage of the sample position. 
Yamaguchi teaches wherein on the beam path, a spectroscope configured in a following stage of the sample position ([0003] and [0006]; Yamaguchi teaches that a Fabry-Perot interferometer is a spectroscope which directly decomposes light into its spectrum. The spectroscope, a Fabry-Perot interferometer, is positioned after the laser light is converged by a lens into a sample cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kung to incorporate the teachings of Yamaguchi to include the spectroscope configured in a following stage of the sample position for the advantage of higher resolution and facilitation of analyzing a spectrum. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Krishnamachari et al. (US 8253937 B2), hereinafter Krishnamachari, as applied to claim 10 above.
Regarding Claim 18, Kung teaches the measurement system of claim 16 but does not teach, wherein the second laser beam is for being incident on and passing through the sample, and a delay time of the second laser beam incident on the sample with respect to the first laser beam incident on the sample is greater than -100 ps and smaller than 10 ms.
Krishnamachari teaches the second laser beam is for being incident on and passing through the sample and teaches a delay time of the second laser beam incident on the sample with respect to the first laser beam incident on the sample is greater than -100 ps and smaller than 10 ms ([0009]; Krishnamachari teaches that when a second laser pulse arrives promptly, i.e. within a very short time lag, for example of a few nanoseconds or picoseconds, after the first laser pulse at the sample, then the process of stimulated fluorescence can take place).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kung to incorporate the teachings of Krishnamachari to have a system wherein the second laser beam is for being incident on and passing through the sample and teaches a delay time of the second laser beam incident on the sample with respect to the first laser beam incident on the sample is greater than -100 ps and smaller than 10 ms, for the advantage of improving image contrast and increasing ultrafast speeds in which the sample is excited, with the use of pump-probe microscopy.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Faris (US 5451785 A), hereinafter Faris, as applied to claim 10 above.
Regarding claim 19, Kung teaches the measurement system of claim 16 wherein the first laser beam is for exciting the sample to emit a signal ([0012] and Fig 8; Kung teaches that the first laser beam is for exciting the sample to emit a signal. The sample position is described by Kung as the singular supercontinuum output in Fig 8 below. Kung describes the applications of the supercontinuum to include (1) ultrafast science and ultrafast optical technology; (2) optical coherence tomography; (3) time-resolved spectroscopic sensing; and/or (4) large-field multiphoton microscopy. The laser beam is incident on the supercontinuum output, exciting the sample in order to perform the applications, as it would be understood by one of ordinary skill in the art). 
[AltContent: rect]
    PNG
    media_image2.png
    422
    988
    media_image2.png
    Greyscale

Kung, Fig 8
However, Kung does not teach that, on the beam path, the measurement system further comprises: 
an up-conversion crystal configured in a following stage of the sample position, wherein the signal and the second laser beam are for being incident on and overlapped in the up-conversion crystal, and a portion of the signal is converted to an up-conversion signal by nonlinearly mixing with the second laser beam in the up-conversion crystal.
Faris teaches that, on the beam path, the measurement system further comprises: an up-conversion crystal configured in a following stage of the sample position ([0006]; Faris teaches an up-conversion crystal that receives two beams (i.e. the infrared probe beam and green reference beam) and provides an upconverted image-bearing beam), wherein the signal and the second laser beam are for being incident on and overlapped in the up-conversion crystal, and a portion of the signal is converted to an up-conversion signal by nonlinearly mixing with the second laser beam in the up-conversion crystal ([0008] and [0011]; Faris teaches nonlinearly mixing with the collinear phase matching process in a crystal, allowing for other nonlinear processes in the crystal to be utilized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kung to incorporate the teachings of Faris to have an up-conversion crystal configured in a following stage of the sample position, wherein the signal and the second laser beam are for being incident on and overlapped in the up-conversion crystal, and a portion of the signal is converted to an up-conversion signal by nonlinearly mixing with the second laser beam in the up-conversion crystal for the advantage of ultrafast time-resolved spectroscopy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEMAYA NGUYEN whose telephone number is (571)272-9078. The examiner can normally be reached Mon - Fri 8:30 am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./
Examiner, Art Unit 4174


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877